Exhibit 10.1

EIGHTH AMENDMENT

TO REVOLVING/TERM LOAN CREDIT AGREEMENT

This Eighth Amendment to Revolving/Term Loan Credit Agreement (this “Amendment”)
is entered into as of July 13, 2007, by and between Ashworth, Inc., a Delaware
corporation (“Borrower”), each lender from time to time party to the Credit
Agreement (as defined below) (collectively, the “Lenders” and individually, a
“Lender”), and UNION BANK OF CALIFORNIA, N.A., as Agent and as U.K. Security
Trustee (in such capacity, “Agent”).

RECITALS

Borrower, Agent and the Lenders are parties to that certain Revolving/Term Loan
Credit Agreement dated as of July 6, 2004, as amended from time to time,
including by that certain First Amendment to Revolving/Term Loan Credit
Agreement dated as of September 3, 2004 and that certain Second Amendment to
Revolving/Term Loan Credit Agreement dated as of May 27, 2005, that certain
Third Amendment to Revolving/Term Loan Credit Agreement dated as of September 8,
2005, that certain Fourth Amendment to Revolving/Term Loan Credit Agreement
dated as of January 26, 2006, that certain Fifth Amendment to Revolving/Term
Loan Credit Agreement dated as of March 8, 2006, that certain Sixth Amendment to
Revolving/Term Loan Credit Agreement dated as of March 7, 2007 and that certain
Seventh Amendment to Revolving/Term Loan Credit Agreement dated as of June 14,
2007 (collectively, the “Credit Agreement”). The parties desire to amend the
Credit Agreement in accordance with the terms of this Amendment. Unless
otherwise defined, all initially capitalized terms in this Amendment shall be as
defined in the Credit Agreement.

NOW, THEREFORE, the parties agree as follows:

1. The following definitions hereby are amended and/or added to Section 1.01 of
the Credit Agreement:

”Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Fixed Charge Coverage Ratio or the average daily Borrowing Base
Availability (the “Financial Covenant”) as set forth in the most recent
Compliance Certificate received by Agent pursuant to Section 6.02(b):

Applicable Rate

                                                      Eurodollar Rate          
              +     Pricing   Fixed Charge Coverage Ratio or          
_____________     Level   Borrowing Base Availability   Commitment Fee   Letters
of Credit   Base Rate +
1
  Greater than 1.25:1.00     0.175 %     1.50 %     0.00 %
 
  Or, greater than $20,000,000                        
2
  Less than or equal to 1:25:1.00 but     0.25 %     1.75 %     0.00 %
 
  greater than 1.00:1.00                        
 
  Or, greater than $15,000,000 but                        
 
  less than or equal to $20,000,000                        
3
  Less than or equal to 1.00:1.00 but     0.375 %     2.00 %     0.25 %
 
  greater than 0.75:1.00                        
 
  Or, greater than $10,000,000 but                        
 
  less than or equal to $15,000,000                        
4
  Less than or equal to 0.75:1.00     0.375 %     2.25 %     0.25 %
 
  Or, less than or equal to $10,000,000                        

Any increase or decrease in the Applicable Rate resulting from a change in the
Financial Covenant shall become effective commencing on the 5th Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that (i) Pricing Level 4 shall apply from
the date of the Eighth Amendment through the 5th Business Day following the date
Borrower delivers the financial statements and Compliance Certificate for the
fiscal quarter ending October 31, 2007 pursuant to Section 6.01(b) and 6.02(b);
and (ii) if no Compliance Certificate is delivered when due in accordance with
Section 6.02(b), then Pricing Level 4 shall apply commencing on the 5th Business
Day following the date such Compliance Certificate was required to have been
delivered until the 5th Business Day immediately following the date a Compliance
Certificate is delivered.

“Borrowing Base Availability” means the Borrowing Base minus (x) the Dilution
Reserve, (y) the Rent Reserve and (z) amounts outstanding under the Revolving
Loan and Letters of Credit, and any other reserves established by Agent at such
time and designated by Agent to be a reserve against advances under the
Revolving Loan.

“Control Account” means account number 400153481 in the name of Borrower
maintained at Bank.

“Dilution” means, for any period, non-cash reductions in the Accounts divided by
Borrower’s gross sales for such period in accordance with GAAP.

“Dilution Reserve” means a reserve against advances under the Revolving Loan to
be established by Agent if Dilution exceeds 5% on a rolling twelve month basis,
which reserve shall be in an amount equal to 1% of Eligible Accounts for each 1%
of Dilution in excess of 5%.

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) EBITDA for the period ended on that date minus non-financed capital
expenditures made by Borrower and its Subsidiaries during such period and Cash
Income Taxes paid by Borrower and its Subsidiaries during such period and cash
dividends or distributions paid by Borrower during such period, to (b) the sum
of, without duplication (i) Interest Expense of Borrower and its Subsidiaries
for such period plus (ii) the current portion of long-term debt (including the
Term Loan) of Borrower and its Subsidiaries on such date plus (iii) the current
portion of long-term lease obligations of Borrower and its Subsidiaries on such
date.

“Rent Reserve” means a rent reserve to be instituted by Agent in the event Agent
is not provided with a landlord’s waiver or warehouseman’s waiver, as
applicable, for any location where Borrower maintains Collateral. The amount of
the rent reserve for each such location shall be determined by Agent in its sole
and absolute discretion. Such landlord’s waivers or warehouseman’s waivers shall
be in form and substance acceptable to Agent in its sole and absolute
discretion.

“Eighth Amendment” means the Eighth Amendment to Revolving/Term Loan Credit
Agreement by and between Borrower, Lenders and Agent dated as of July 13, 2007.

“Triggering Event” means a period of five (5) consecutive Business Days during
which the net difference between the Borrowing Base and Borrower’s aggregate
Obligations under the Revolving Loan is less than Seven Million Five Hundred
Thousand Dollars ($7,500,000); provided that any such Triggering Event shall be
deemed “cured” when the net difference between the Borrowing Base and Borrower’s
aggregate Obligations under the Revolving Loan exceeds Seven Million Five
Hundred Thousand Dollars ($7,500,000) for thirty (30) consecutive days.

2. The Preamble paragraph of Section 2.01(c) of the Credit Agreement, entitled
“Borrowing Base,” hereby is amended and restated in its entirety, effective from
and after the date of this Amendment, to read as follows:

“Borrowing Base. Notwithstanding any other provision of this Agreement, Lenders
shall not be obligated to advance funds under the Revolving Loan at any time
that Borrower’s aggregate obligations to Lenders thereunder exceed the sum of
(a) eighty five percent (85%) of Borrower’s Eligible Accounts, and (b) the
lesser of (i) sixty-five percent (65%) of Borrower’s Eligible Inventory and
(ii) eighty five percent (85%) of the appraised net recovery value of Borrower’s
Inventory, as determined by an appraisal firm acceptable to Agent in its sole
and absolute discretion (provided that, from and after the date of the Eighth
Amendment through the date prior to which Agent notifies Borrower, the advance
rate against Borrower’s Inventory shall be sixty-five percent (65%).

If at any time Borrower’s obligations to Lenders under the referenced facilities
exceed the sum so permitted, Borrower shall immediately repay to Agent, for the
ratable benefit of the Lenders, such excess.

Agent reserves the right, at any time and from time to time after the Closing
Date, to establish and modify the criteria set forth in, or establish new
criteria for, the definition of “Eligible Accounts” and “Eligible Inventory” and
to establish and modify reserves, in its reasonable credit judgment.”

3. Clause (j) of the defined term “Eligible Accounts” (in Section 2.01(c)(1) of
the Credit Agreement) hereby is amended and restated in its entirety to read as
follows:

“(j) that is not paid by the account debtor within one hundred twenty (120) days
of the invoice date or sixty (60) days of the due date.”

4. Clause (d) of the defined term “Eligible Inventory” (in Section 2.01(c)(2) of
the Credit Agreement) hereby is amended and restated in its entirety, effective
from and after the date of this Amendment, to read as follows:

“(d) (1) located on premises owned, leased or operated by such Borrower,
(2) stored on premises owned or operated by a bailee, warehouseman or similar
Person, in each case with respect to which such location is within the United
States of America, and (A) the applicable mortgagee, landlord, bailee,
warehouseman or similar Person shall have executed and delivered to Agent a
mortgagee waiver, landlord waiver or bailee letter in form and substance
acceptable to Agent, or (B) as to which a Rent Reserve has been instituted by
Agent.”

5. Section 2.02(a) of the Credit Agreement is hereby revised to remove the
following sentence from line 11 of such section:

“Each Borrowing of or conversion to Base Rate Committed Loans shall be in a
principal amount of $250,000 or a whole multiple of $250,000 in excess thereof.”

6. New Section 2.14 hereby is added to the Credit Agreement to read as follows:

“2.14 Collections and Proceeds of Collateral. Notwithstanding anything to the
contrary in Section 2.12 hereof,

(a) All cash, checks, drafts or other items of payment relating to or
constituting payments made in respect of any or all of the Collateral shall be
deposited into the Control Account. If Borrower or any of its Subsidiaries
receives any payments on account of Borrower’s/such Person’s Accounts or any
other Collateral, then Borrower shall hold or cause its Subsidiaries to hold
such payments in trust for Bank and shall deposit or cause its Subsidiaries to
deposit all such payments into the Control Account. Upon the occurrence of (i) a
Triggering Event, or (ii) an Event of Default, all amounts deposited into the
Control Account shall immediately become the property of Bank as a payment with
respect to the Obligations and shall be applied in accordance with clause
(b) below; provided that Agent shall not be obligated to release control of
amounts in the Control Account more than two (2) times in any 365-day period.

(b) Subject to the preceding sentence, Bank shall apply any amount that is
deposited into the Control Account in immediately available funds against the
Obligations in the manner provided for in Section 2.12 (even if the effect of
such application would constitute a prepayment of such Eurodollar Rate Committed
Loan prior to the end of the applicable Interest Period). For purposes of
calculating interest, all collections and other proceeds of Collateral will be
credited to Borrower’s loan account with Bank upon Bank’s receipt of immediately
available funds.”

7. The last sentence of the unnumbered paragraph at the end of
Section 2.01(c)(2) of the Credit Agreement hereby is amended and restated in its
entirety, effective from and after the date of this Amendment, to read as
follows:

“Eligible Inventory does not include work in process, spare parts, returned
items, damaged, defective or recalled items, items unfit for further processing,
obsolete or unmerchantable items, items used as salesperson’s samples or
demonstrators, Inventory held in stock more than twelve (12) months, Inventory
in transit, Inventory in the United Kingdom or Inventory which Bank otherwise
deems ineligible.”

8. New Section 5.18 hereby is added to the Credit Agreement to read as follows:

“5.18 Patriot Act. Each Loan Party is in compliance, in all material respects,
with the (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001). No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United Stats Foreign Corrupt Practices Act of 1977, as amended.”

9. Sections 6.01(a) and (b) of the Credit Agreement hereby are amended and
restated in their entireties, effective from and after the date of this
Amendment, to read as follows:

“(a) as soon as available, but in any event within 120 days after the end of
each fiscal year of Borrower, a consolidated balance sheet of Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year (including, without limitation, reports relating to Callaway sales),
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception as to the scope of such audit;

(b) as soon as available, but in any event within 30 days after the end of each
month, a consolidated balance sheet of Borrower and its Subsidiaries as at the
end of such month, and the related consolidated statements of income or
operations, and cash flows for such month and for the portion of Borrower’s
fiscal year then ended (including, without limitation, reports relating to
Calloway sales) setting forth in each case in comparative form the figures for
the corresponding month of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of Borrower as fairly presenting the financial condition,
results of operations, and cash flows of Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.”

10. Section 6.02(b) of the Credit Agreement hereby is amended and restated in
its entirety, effective from and after the date of this Amendment, to read as
follows:

“(b) concurrently with the delivery of the annual financial statements referred
to in Section 6.01(a) and the quarterly financial statements delivered in
connection with Section 6.01(b), a duly completed Compliance Certificate signed
by a Responsible Officer of Borrower.”

11. Section 6.02(e) of the Credit Agreement hereby is amended and restated in
its entirety, effective from and after the date of this Amendment, to read as
follows:

“(e) within 45 days of the Borrower’s fiscal year end, the Borrower’s financial
projections or budget by month for the following fiscal year, and a summary
forecast covering the period up to and including maturity, in each case in form
and content reasonably acceptable to Agent.”

12. Section 6.02(g) of the Credit Agreement hereby is amended and restated in
its entirety, effective from and after the date of this Amendment, to read as
follows:

“(g) Within fifteen (15) days after the close of each calendar month, or more
frequently upon a Triggering Event or Agent’s reasonable request, a copy of
Borrower’s detailed accounts receivable aging and a Borrowing Base Certificate,
executed by Borrower’s chief financial officer or other duly authorized officer
of Borrower, in form acceptable to Bank, accurately reporting the amounts of
Borrower’s Accounts, Eligible Accounts, Inventory and Eligible Inventory, as the
Borrowing Base may require.”

13. The sentence at the end of Section 6.10 of the Credit Agreement hereby is
amended and restated in its entirety, effective from and after the date of this
Amendment, to read as follows:

“Permit representatives and independent contractors of Agent and each Lender to
audit and appraise Borrower’s Accounts and Inventory, all at the expense of
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, but not more frequently than (x) twice annually
with respect to field examinations and (y) once annually with respect to
appraisals (in addition to any audit and/or appraisal in connection with this
Amendment); in each case, upon seven days advance written notice to Borrower,
provided, however, that when a Default exists Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of Borrower at any time during normal business hours,
without advance notice, and more frequently than as set forth above.”

14. Section 6.12(a) of the Credit Agreement, effective beginning with the period
ending July 31, 2007, hereby is amended and restated in its entirety to read as
follows:

"(a) Tangible Net Worth. Maintain on a consolidated basis Tangible Net Worth
equal to at least the sum of the following:

(i) Seventy Million Dollars ($70,000,000); plus

(ii) the sum of 50% of net income after income taxes (without subtracting
losses) earned in each quarterly accounting period commencing after April 30,
2007; plus

(iii) the net proceeds from any equity securities issued after the date of the
Eighth Amendment.”

15. Section 6.12(b) of the Credit Agreement hereby is amended and restated in
its entirety, effective from and after the date of the Eighth Amendment, to read
as follows:

“(b) Borrowing Base Availability. Maintain at all times, a net difference
between the Borrowing Base and Borrower’s aggregate obligations (including any
reserves) under the Revolving Loan of not less than Seven Million Five Hundred
Thousand Dollars ($7,500,000); provided that, Borrower shall not be required to
comply with this Section 6.12(b) after Borrower has achieved at least two
(2) consecutive quarters of a Fixed Charge Coverage Ratio in excess of 1.10 to
1.00.

16. Section 6.12(e) of the Credit Agreement hereby is amended and restated in
its entirety to read as follows:

“(e) Capital Expenditures. Not to spend or incur obligations (including the
total amount of any capital leases) to acquire fixed assets for more than Four
Million Dollars ($4,000,000) in any single fiscal year on a consolidated basis;
provided that, Borrower may dispose of the real property comprising, and the
equipment used in connection with, Borrower’s distribution center located in
Oceanside, California, and the net proceeds thereof may be (i) invested in like
assets within two (2) years of such disposition and such investment shall be in
addition to capital expenditures otherwise permitted under this Section 6.12(e),
provided no Event of Default has occurred, is continuing or would result after
giving effect to such investment; or (ii) applied by Borrower to reduce the
outstanding Revolving Loan Advances.”

17. Section 6.12(g) of the Credit Agreement hereby is amended and restated in
its entirety to read as follows:

“(g) Fixed Charge Coverage Ratio. Not to permit the Fixed Charge Coverage Ratio
to be less than 1.10 to 1.00 commencing on the earlier of (i) the second
consecutive fiscal quarter ended with a Fixed Charge Coverage Ratio in excess of
1.10 to 1.00; or (ii) July 31, 2008; provided that, (A) for the fiscal quarter
ending July 31, 2007, the Fixed Charge Coverage Ratio shall be calculated on a
trailing three (3) fiscal quarter basis; and (B) for the fiscal quarter ending
October 31, 2007 and each fiscal quarter end thereafter, the Fixed Charge
Coverage Ratio shall be calculated on a trailing four (4) fiscal quarter basis.”

18. Schedule 2.01 to the Credit Agreement hereby is replaced in its entirety
with Schedule 2.01 attached hereto.

19. Exhibit C to the Credit Agreement is hereby replaced with Exhibit C attached
hereto.

20. No course of dealing on the part of Lenders, Agent or its officers, nor any
failure or delay in the exercise of any right by Agent or any Lender, shall
operate as a waiver thereof, and any single or partial exercise of any such
right shall not preclude any later exercise of any such right. Agent’s or
Lenders’ failure at any time to require strict performance by Borrower of any
provision of any Loan Document shall not affect any right of Lenders or Agent
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Agent, in accordance with
the terms of the Credit Agreement.

21. The Credit Agreement, as amended hereby, shall be and remain in full force
and effect in accordance with its respective terms and hereby is ratified and
confirmed in all respects. Except as expressly set forth herein, the execution,
delivery, and performance of this Amendment shall not operate as a waiver of, or
as an amendment of, any right, power, or remedy of Agent or Lenders under the
Credit Agreement, as in effect prior to the date hereof.

22. Borrower represents and warrants that the Representations and Warranties
contained in the Credit Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

23. As a condition to the effectiveness of this Amendment, Agent shall have
received, in form and substance satisfactory to Agent, the following:

(a) this Amendment, duly executed by Borrower;

(b) an amendment fee in the amount of $45,000 payable to Agent, which may be
debited from any of Borrower’s accounts, $40,000 of which shall be for the
ratable distribution to the Lenders;

(c) all reasonable Attorney Costs incurred through the date of this Amendment,
which may be debited from any of Borrower’s accounts; and

(d) such other documents, and completion of such other matters, as Agent may
reasonably deem necessary or appropriate.

24. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

[Balance of Page Intentionally Left Blank]]

1

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

ASHWORTH, INC.

/s/Eric R. Hohl
By: Eric R. Hohl
Title: Chief Financial Officer


UNION BANK OF CALIFORNIA, N.A., as Agent

By: /s/Ruth Z. Edwards
Name: Ruth Z Edwards
Title: VP


UNION BANK OF CALIFORNIA, N.A., as U.K. Security

Trustee

By: /s/Ruth Z. Edwards
Name: Ruth Z Edwards
Title: VP


UNION BANK OF CALIFORNIA, N.A.., as a Lender

By: /s/Ruth Z. Edwards
Name: Ruth Z Edwards
Title: VP


[Signature Page to Eighth Amendment
to Revolving/Term Loan Credit Agreement]

[Signatures Continued Next Page]

2

COLUMBUS BANK AND TRUST

By: /s/Art Neville
Name: Art Neville
Title: Assistant Vice President


[Signature Page to Eighth Amendment
to Revolving/Term Loan Credit Agreement]

3

SCHEDULE 2.01

COMMITMENTS

AND PRO RATA SHARES

                  Lender   Commitment   Pro Rata Share
Union Bank of California
  $ 31,074,776.04       66 %
 
               
Columbus Bank and Trust
    6,008,217.96       34 %
 
               
Total
  $ 47,082,994.00       100.00 %
 
               

4

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: __________________,

To: UNION BANK OF CALIFORNIA, N.A., as Agent

Ladies and Gentlemen:

Reference is made to that certain Revolving/Term Loan Credit Agreement, dated as
of July 6, 2004 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Ashworth, Inc. (
“Borrower”), Lenders from time to time party thereto, and UNION BANK OF
CALIFORNIA, N.A., as Agent.

The undersigned Responsible Officer, solely in such capacity, hereby certifies
as of the date hereof that he/she is the      of Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to Agent on behalf
of Borrower, and that:

[Use following for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01 (a) of the Agreement for the fiscal year of Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following for fiscal month-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of Borrower ended as
of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of Borrower and its Subsidiaries
in accordance with GAAP as at such date and for such period, subject only to
normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of Borrower
during the accounting period covered by the attached financial statements.

3. A review of the activities of Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period Borrower performed and observed all its Obligations
under the Loan Documents, and

(select one:]

[to the best knowledge of the undersigned during such fiscal period, Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it.]

—or—

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default or Event of Default and its nature
and status:]

4. The representations and warranties of the Borrower contained in Article V of
the Agreement, or which are contained in any document furnished at any time
under or in connection with the Loan Documents, are true and correct on and as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of      ,
     .

ASHWORTH, INC.

By:     
Name:     
Title:     


5

For the Month/Year ended ___________________(“Statement Date”)

SCHEDULE 2
to the Compliance Certificate

          I. Section 6.12(a) –Tangible Net Worth.        
A. Tangible Net Worth at Statement Date:
       
1. Total Assets:
  $    
2. Total Liabilities:
  $    
3. Total Net Intangibles:
  $    
4. Tangible Net Worth (Line I.A.1 less Line I.A.2 less line 1.A.3):
  $    
B. 1. $70,000,000, plus
  $    
2. the sum of 50% of net income after income taxes (without subtracting losses)
earned in each quarterly accounting period commencing after April 30, 2007, plus
  $    
3. the net proceeds from any equity securities issued after the date of the
Eighth Amendment
  $    
4. Minimum Required Tangible Net Worth (I.B.1 plus I.B.2 plus I.B.3)
  $    
C. Excess (deficient) for covenant compliance (Line I.A.4 less I.B.4):
  $    
II. Section 6.12(d) – Lease and Rental Expense.
       
A. aggregate payments due under operating leases for personal property in
connection with the Oceanside Distribution Center) for fiscal year ending
  $    
B. Maximum permitted lease expenses for fiscal year:
  $ 1,950,000  
C. Excess (deficiency) for covenant compliance (Line II.A – II.B):
  $    
III. Section 6.12(e) — Capital Expenditures.
       
A. Obligations incurred (including capital leases) for fixed assets during
fiscal year to date
  $    
B. Maximum permitted capital expenditures ($4,000,000 in any single year;
subject to reinvestment carve-out)
  $    
C. Excess (deficient) for covenant compliance (Line III.A – III.B):
  $    
IV. Section 6.12(g) – Fixed Charge Coverage Ratio
       
A. EBITDA
       
1. net income
  $    
2. less income or plus loss from discontinued operations and extraordinary
items, plus
  $    
3. income tax expense, plus
  $    
4. depreciation, depletion and amortization, plus
  $    
5. interest expense
  $    
6. EBITDA (Line IV A 1 +/- 2 +3 + 4 + 5)
  $    
B. Non-Financed Capital Expenditures
  $    
C. Cash Income Taxes
  $    
D. Cash Interest Expense
  $    
E. Current Portion of Long Term Debt
  $    
F. Ratio [(sum of Line IV.A6 - B – C) ÷ (sum of Line IV.D + E)]
    ______:1.00  
Minimum Required*: 1.10:1.00 *after the earlier of 2 consecutive quarters of
FCCR at least 1.10:1.00 or July 31, 2008 but still required for purposes of
calculating the Applicable Rate
       
V. Section 7.02(f) – Additional Investments
       
A. As of the date hereof amount of additional Investments
  $    
B. Maximum permitted at any time $1,000,000
       
VI. Section 7.06(d) – Stock Repurchases
       
A. As of the date hereof, amount of stock repurchases in current fiscal year
  $    
B. Maximum permitted in any fiscal year $1,000,000
       
VII. Section 7.03(e) – Additional capitalized lease and purchase money
obligations
       
A. As of the date hereof, amount of capitalized lease and purchase money
obligations
  $    
B. Maximum permitted in any fiscal year $3,000,000.
       

6